Citation Nr: 1032091	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.
 
2.  Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1980 to February 1983, and from January 7, 1991 to June 
23, 1991.  Service in Southwest Asia is indicated by the evidence 
of record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's service-connection 
claims for a left shoulder injury with dislocation, and for 
dermatitis of the back and shoulders.  The Veteran disagreed with 
these decisions, and perfect appeals as to both issues.

In June 2010, the Veteran testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge at the Board's 
offices in Washington D.C.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these issues 
must be remanded for further evidentiary development.



Left shoulder disability

The Veteran asserts that he has a current left shoulder 
disability that is related to an injury he sustained during his 
second period of active duty military service in 1991.  

Concerning the Veteran's current diagnosis, the record is unclear 
as to whether the Veteran in fact has a current disability 
affecting his left shoulder.  Although the Veteran was diagnosed 
with impingement syndrome of the left shoulder in April 1995, 
bursitis in July 1995, and a left shoulder dislocation in January 
2001, a more recent September 2006 QTC examiner specifically 
indicated upon examination of the Veteran's left shoulder that 
"there is no diagnosis because there is no pathology to render a 
diagnosis."  See the April 25, 1995 treatment report of Dr. 
J.M.M, the July 26, 1995 and January 1, 2001 treatment reports of 
Dr. H., and the September 2006 QTC examiner's report 
respectively.  

The Board notes that the September 2006 examiner did not order 
magnetic resonance imaging (MRI) testing of the Veteran's left 
shoulder, but rather based his overall assessments in part on x-
ray findings alone.  Further, the September 2006 examiner made no 
mention of the previous diagnoses of shoulder dislocation, 
bursitis, and impingement syndrome noted above.  The Veteran 
continues to assert that he cannot rotate his left shoulder 
completely, as doing so could cause another dislocation.  See the 
Veteran's January 2007 Notice of Disagreement; see also the June 
2010 hearing transcript, page 6.  

Concerning in-service injury, the record is unclear as to whether 
the Veteran's current shoulder disability [if diagnosed] had its 
onset prior to the Veteran's re-entry into active duty service in 
January 1991, or at any time subsequent.  It is undisputed that 
the Veteran fell and injured his left shoulder in February 1991 
during active duty mountain training.  He was diagnosed with left 
shoulder sublaxation.  See the Veteran's February 5, 1991 
Consultation Sheet.  The Veteran currently contends that his 
shoulder was separated in February 1991 and had to set back.  See 
the June 2010 hearing transcript, pages 5 and 6.  

The Board notes however that a January 1991 examiner specifically 
indicated in a Report of Medical History that the Veteran 
dislocated his left shoulder in April 1990, had occasional 
sublaxation, and may need rotator cuff repair in the future, but 
was asymptomatic at the time.  See the Veteran's January 8, 1991 
Report of Medical History.  Indeed, the Veteran acknowledged this 
prior dislocation when he was receiving treatment for his in-
service February 1991 left shoulder injury.  Subsequently, in 
April 1991, the Veteran described his February 1991 injury as a 
"redislocation" of the shoulder.  See the Veteran's April 29, 
1991 Chronological Record of Medical Care.   

Finally, concerning etiology, there are no medical opinions of 
record relating a current left shoulder disability either to the 
Veteran's in-service left shoulder injury in February 1991, or to 
a pre-existing injury that was aggravated beyond its normal 
progression by the Veteran's active duty service in 1991.  

As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the Veteran's current diagnosis, if any, of his 
claimed left shoulder disability, and whether a relationship, if 
any, exists between this disability and his period of active 
service from January 1991 to June 1991, to include whether any 
diagnosed left shoulder disability pre-existed the Veteran's 
reenlistment in 1991, and was aggravated beyond its normal 
progression during service.  These questions must be addressed by 
an appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Skin disability

The Veteran contends that he has a current skin disability that 
is related to an undiagnosed illness associated with his verified 
service in Southwest Asia during the Persian Gulf War.  
In July 1995, the Veteran was diagnosed with a pustular rash and 
acne on his left shoulder.  See the Veteran's July 26, 1995 
private treatment report of Dr. H.  The Veteran asserts that he 
currently has bumps appearing on his chest and back.        See 
the June 2010 hearing transcript, page 15.  

A clear diagnosis and etiology of the Veteran's claimed skin 
disability have not been identified.  As such, this case also 
presents certain medical questions which cannot be answered by 
the Board.  See Colvin, 1 Vet. App. at 175.  As above, these 
questions concern the Veteran's current diagnosis, if any, of his 
claimed skin disability, and whether a relationship, if any, 
exists between the Veteran's skin disability and his period of 
active service in Southwest Asia in 1991, to include whether such 
could be attributed to an undiagnosed illness.  These questions 
must be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
claimed left shoulder and skin 
disabilities.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for a VA physical examination, to include 
MRI testing, to determine the nature and 
etiology of his claimed left shoulder 
disability.  The Veteran's claims folder 
should be forwarded to and reviewed by the 
examiner.  Upon review of the Veteran's 
medical history, and upon examination of 
his shoulder, the examiner should provide 
opinions with supporting rationale as to 
the following questions:

(a).  Does the Veteran have a current 
left shoulder disability?  If so, did 
this disability have its onset prior 
to the Veteran's re-entry into active 
military service in January 1991?  

(b).  If the Veteran has a current 
left shoulder disability that pre-
dated the Veteran's re-entry into 
active military service in January 
1991, is it as likely as not that the 
Veteran aggravated this shoulder 
disability beyond its normal 
progression during his active duty 
service?

(c).  If the Veteran has a current 
left shoulder disability that did not 
pre-date the Veteran's re-entry into 
active military service in January 
1991, is it as likely as not that 
this current disability is related to 
the Veteran's in-service left 
shoulder injury described above?  

All diagnostic testing or specialist 
consultation deemed necessary should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  The examiner is requested 
to provide the basis for all opinions 
reached.

3.  VBA should also schedule the Veteran 
for a VA skin examination.  The Veteran's 
claims folder should be forwarded to and 
be reviewed by the examiner.  Upon review 
of the Veteran's medical history and upon 
examination of his skin, the examiner 
should determine whether the Veteran's 
claimed skin condition is a symptom of 
another disorder (either diagnosed or 
undiagnosed) or whether it itself is a 
diagnosed disease entity.  If a skin 
disability is diagnosed, the examiner 
should provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that such disability is due to the 
Veteran's military service.  

If there is no diagnosed skin disability 
as such, but rather the skin condition is 
associated with another disability, to 
include an undiagnosed disability due to 
Persian Gulf service, this should be made 
clear.  

Finally, if the Veteran currently has no 
indication of any skin condition or 
disability, such should also be made 
clear.  

All diagnostic testing or specialist 
consultation deemed necessary should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  The examiner is requested 
to provide the basis for all opinions 
reached.

4.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's service-connection claims.  
If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


